DETAILED ACTION

Response to Amendment
The Amendment filed 03/17/2022 has been entered.  Claims 25-38 and 40-44 remain pending in the application.  Claims 1-24 and 39 have been canceled.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 25-38 and 40-44 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claims 25-26, 34, and 43 contain the limitations “depositing a pattern consisting of solvent” or “deposit from a nozzle a pattern consisting of solvent.”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “depositing a pattern consisting of solvent” or “deposit from a nozzle a pattern consisting of solvent.”  The language “consisting of” is intended to preclude a binder in the solvent, as argued by Applicant, see Remarks, page 6.  The instant specification teaches depositing a binder in a pattern, but fails to provide proper antecedent bases for the new claim language, precluding a binder, as stated above.  For example, paragraph [0124] of the instant specification teaches “to deliver the binder 414 from the print head 406 to each layer of the powder 410 in a controlled two-dimensional pattern as the print head 406 moves across the powder bed 402”.  Claims 27-33, 35-38 and 40-42, and 44 are rejected due to their dependence on rejected claims 25-26, 34, and 43.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 25-33 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pfeifer et al. (US 2006251535 A1).  
Regarding claims 25, 29, and 33, Pfeifer teaches “methods for building up bodies from the coated powder material, in which the activation of the adhesive takes place either by means of a polar organic solvent, or by means of irradiation by light or laser light, and also a method for producing sintered bodies” (which reads upon “a method of fabricating at least one layer of a three-dimensional object, comprising the steps of”, as recited in the instant claim; paragraph [0015]).  Pfeifer teaches that “the term powder material is to be understood as including both the individual particles or primary particles of plastic, metal or ceramic and aggregates or granules, which may in particular contain binding phases” (which reads upon “wherein the powdered build material includes particles of sinterable powder and a dissolvable binder”, as recited in the instant claim; which reads upon “wherein the powdered build material includes agglomerated particles of sinterable powder and dissolvable binder”, as recited in instant claim 29; paragraph [0019]; metal or ceramic reads on sinterable).  Pfeifer teaches that “the powder material is initially discharged as a thin layer of powder” (which reads upon “depositing a layer of powdered build material”, as recited in the instant claim; paragraph [0050]).  Pfeifer teaches that “the adhesive comprises an adhesive which is solubilized, at least in part, or made to swell by a suitable binder liquid, so that adjacent particles of the powder material can be adhesively bonded to one another” (which reads upon “dissolvable binder”, as recited in the instant claim; paragraph [0018]; the term adhesive reads on binder and binder liquid reads on solvent, as will be further explained, but in both the art and the instant claims, one binding agent is present on the powdered build material and is at least partially dissolved by a liquid applied in a pattern via a print head so that adjacent particles of the powder material can be adhesively bonded to one another).  Pfeifer teaches that “the binder liquid according to the invention is substantially formed by organic solvents or their mixtures” (which reads upon “consisting of solvent”, as recited in the instant claim; paragraph [0052]; binder liquid reads on consisting of solvent).  Pfeifer teaches that “the layer of powder is then wetted in defined regions with a binder liquid, which activates the adhesive of the coating, and that high-resolution ink-jet print heads for ink-jet printers are preferably used as binder liquid nozzles” (which reads upon “and moving a print head relative to the layer of powdered build material and selectively depositing a pattern consisting of solvent”, as recited in the instant claim; paragraph [0051]).  Pfeifer teaches that “the enrichment of the binder liquids at these contact zones is assisted by the effects of capillary action” (which reads upon “wherein the solvent dissolves the dissolvable binder such that reflow of the dissolvable binder occurs between particles of the sinterable powder”, as recited in the instant claim; paragraph [0056]).  Pfeifer teaches that “vaporization which then follows allows the adhesive to take effect” (which reads upon “and hardening the dissolvable binder that reflowed to secure particles of the sinterable powder to one another forming a two-dimensional cross-section”, as recited in the instant claim; which reads upon “wherein the dissolvable binder that reflows hardens upon the evaporation of the deposited solvent”, as recited in instant claim 33; paragraph [0057]).  Pfeifer teaches that “on account of the higher vapor pressure of the organic solvents, the moistened locations dry much more quickly [which] has positive effects on the distinctness of image and the speed of the process” (paragraph [0057]).  
Regarding claim 26, Pfeifer teaches the method of claim 25 as stated above.  Pfeifer teaches that “the process steps of applying the powder material and moistening are repeated in the known way to build up a 3D body” (paragraph [0058]).  
Regarding claims 27-28, Pfeifer teaches the method of claim 26 as stated above.  Pfeifer teaches that “the green compacts are fired at a temperature below the sintering temperature or glass transition temperature of the powder material and above that of the fine-grained material contained in the coating” (paragraph [0061]; one of ordinary skill in the art would understand depowdering to be necessary prior to sintering).  Pfeifer teaches that “the sintered bodies may be redensified or resintered, in order to lower the porosity” (paragraph [0063]).  
Regarding claims 30-31, Pfeifer teaches the method of claim 25 as stated above.  Pfeifer teaches that “the fine-grained material can form sintered or glass bridges which adhere particularly firmly” (which reads upon “dry binder particles”, as recited in the instant claim; paragraph [0039]).  Pfeifer teaches that “depending on the residence time of the powder material in the coating device, the powder particles can be coated individually, or be built up into granules by means of adhesive as the binder phase” (which reads upon “coated”, as recited in the instant claim; paragraph [0047]).  Pfeifer teaches that “the fine-grained material may also only be applied to the powder particles once they have been coated with adhesive” (paragraph [0048]).  Pfeifer teaches that “this then preferably takes place by mechanical mixing, for example in a hybridizer, and that the harder fine-grained material is thereby mechanically worked into the softer coating by a mixing operation” (which reads upon “mixture”, as recited in the instant claim; paragraph [0048]).  
Regarding claim 32, Pfeifer teaches the method of claim 25 as stated above.  Pfeifer teaches that “the process steps of applying the powder material and moistening are repeated in the known way to build up a 3D body” (paragraph [0058]; middle layer is an interface layer).  

Claims 34-38 and 40-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monroe et al. (US 20190009465 A1).
Regarding claim 34, Monroe teaches a 3D printing system 10 (paragraph [0013]).  Monroe teaches a combination of build material granules, pressure application, and a fusing agent, which includes a latent binder, in order to produce a cured green body in a dry cake of pressed build material fragments, i.e., crushed build material granules (paragraph [0006]).  Monroe teaches that the build material distributor 18 may be moved in a direction as denoted by the arrow 22, e.g., along the y-axis, over the build material supply 14 and across the build area platform 12 to spread a layer of the build material granules 16 over the build area platform 12 (a printer for fabricating at least one layer of a three-dimensional object, comprising: a spreader configured to deposit a layer of powdered build material; paragraph [0018]).  Monroe teaches that each build material granule is composed of primary ceramic particles (sinterable powder) and a binder that holds the primary ceramic particles together (paragraph [0007]).  Monroe teaches that the binder of the build material granules is selected so that it is at least partially soluble in a primary solvent of the fusing agent that is used during printing (wherein the powdered build material includes particles of sinterable powder and a dissolvable binder; paragraph [0007]).  Monroe teaches that the printing system 10 also includes an inkjet applicator 28, which may contain the fusing agent disclosed herein (paragraph [0020]).  Monroe teaches that the inkjet applicator 28 may be scanned across the build area platform 12 in the direction indicated by the arrow 30, e.g., along the y-axis (a print head configured to move relative to the deposited layer of powder and selectively deposit a pattern of solvent; paragraph [0020]).  Monroe teaches that the inkjet applicator 28 may include a plurality of nozzles (not shown) through which the fusing agent is to be ejected (a print head configured to move relative to the deposited layer of powder and selectively deposit from a nozzle a pattern of solvent; paragraph [0020]).  Monroe teaches that the fusing agent 38 includes at least the primary solvent and the latent binder. In some instances, the fusing agent 38 includes the primary solvent and the latent binder, without any other components (paragraph [0047]).  Monroe teaches that the primary solvent in the fusing agent 38 is capable of at least partially dissolving the binder in the build material fragments 16′ (paragraph [0048]).  Monroe teaches that when water is used as the primary solvent, the binder of the fragments 16′/granules 16 is water soluble (paragraph [0048]).  Monroe teaches that the binder may be any material that i) has enough adhesive strength to hold the primary ceramic particles together to form the granules 16 with enough mechanical stability to survive limited handling (e.g., spreading the build material granules 16 into layers), and ii) is at least partially soluble in the primary solvent of the fusing agent such that the build granules 16 are softened by partial dissolution of the binder, or the build material fragments are converted into a slurry of the primary ceramic particles when the binder is fully dissolved (wherein the solvent dissolves the dissolvable binder such that reflow of the dissolvable binder occurs between particles of the sinterable powder; paragraph [0033]).  Monroe teaches heating to form the cured green body 44′ which results in the evaporation of most of the fluid from the green body 44 (paragraph [0080]).  Monroe teaches that the evaporated fluid may include the fusing agent components as well as the dissolved binder of the granules 16 (paragraph [0080]).  Monroe teaches that fluid evaporation may result in some densification, through capillary action, of the cured green body 44′ (wherein the dissolvable binder that reflowed is hardenable to secure particles of the sinterable powder to one another forming a two-dimensional cross-section; paragraph [0080]).  Monroe teaches that the extracted, cured green body can then undergo debinding and sintering to form the final 3D printed part/object (paragraph [0006]).  Regarding the limitations, e.g., a dissolvable binder, selectively deposit from a nozzle a pattern consisting of solvent, which are directed to a manner of operating disclosed printer or material or article worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP §§ 2114 and 2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  
Regarding claim 35, Monroe teaches the printer of claim 34 as stated above.  Monroe teaches that the inkjet applicator 28 may be programmed to receive commands from the controller 32 and to deposit the fusing agent 38 according to a pattern of a cross-section for the layer of the 3D part that is to be formed (paragraph [0046]).  Monroe teaches that the processes shown in FIGS. 2A through 2E may be repeated to iteratively build up several patterned layers and to form the latent green body (paragraph [0072]).  
Regarding claim 36, Monroe teaches the printer of claim 34 as stated above.  Monroe teaches that the pressed cake 46 may then be exposed to a wet extraction process to remove the non-patterned build material fragments 16′ from the stabilized, cured green body 44′ (paragraph [0082]).  Monroe teaches that water or solvent exposure may be accomplished by spraying the pressed cake 46 with water or solvent using wet extraction tool(s) 50, such as a hose and a sprayer, a spray gun, and that water or solvent exposure may also be accomplished by sonicating the pressed cake 46 in a water or solvent bath (paragraph [0084]).  
Regarding claim 37, Monroe teaches the printer of claim 36 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the green part, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.
Regarding claim 38, Monroe teaches the printer of claim 34 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the powdered build material, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.
Regarding claim 40, Monroe teaches the printer of claim 34 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the powdered build material, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.
Regarding claim 41, Monroe teaches the printer of claim 34 as stated above.  Monroe teaches that the processes shown in FIGS. 2A through 2E may be repeated to iteratively build up several patterned layers (middle layer is an interface layer) and to form the latent green body 44 (paragraph [0072]).  
Regarding claim 42, Monroe teaches the printer of claim 34 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the dissolvable binder, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.
Regarding claim 43, Monroe teaches a 3D printing system 10 (three-dimensional printer system; paragraph [0013]).  Monroe teaches a combination of build material granules, pressure application, and a fusing agent, which includes a latent binder, in order to produce a cured green body in a dry cake of pressed build material fragments, i.e., crushed build material granules (paragraph [0006]).  Monroe teaches that the build material distributor 18 may be moved in a direction as denoted by the arrow 22, e.g., along the y-axis, over the build material supply 14 and across the build area platform 12 to spread a layer of the build material granules 16 over the build area platform 12 (a spreader movable with respect to a powder bed; paragraph [0018]).  Monroe teaches that controller 32 may control the operations of the build area platform 12, the build material supply 14, the build material distributor 18, the pressing die 24, and the inkjet applicator 28 (a controller configured to, during a first printing step, cause the spreader to spread a layer of powdered build material across the powder bed; the controller further configured to, during a second printing step, selectively deposit a pattern of solvent; the controller configured to alternatively repeat the first printing step and second printing step until the plurality of two-dimensional cross-sections form a green part; paragraph [0021]).  Monroe teaches that the inkjet applicator 28 may include a plurality of nozzles (not shown) through which the fusing agent is to be ejected (selectively deposit from a nozzle a pattern of solvent; paragraph [0020]).  Monroe teaches that the binder of the build material granules is selected so that it is at least partially soluble in a primary solvent of the fusing agent that is used during printing (wherein the powdered build material includes particles of sinterable powder and a dissolvable binder; paragraph [0007]).  Monroe teaches that the printing system 10 also includes an inkjet applicator 28, which may contain the fusing agent disclosed herein (paragraph [0020]).  Monroe teaches that the inkjet applicator 28 may be scanned across the build area platform 12 in the direction indicated by the arrow 30, e.g., along the y-axis (paragraph [0020]).  Monroe teaches that the fusing agent 38 includes at least the primary solvent and the latent binder. In some instances, the fusing agent 38 includes the primary solvent and the latent binder, without any other components (paragraph [0047]).  Monroe teaches that the primary solvent in the fusing agent 38 is capable of at least partially dissolving the binder in the build material fragments 16′ (paragraph [0048]).  Monroe teaches that when water is used as the primary solvent, the binder of the fragments 16′/granules 16 is water soluble (paragraph [0048]).  Monroe teaches that the binder may be any material that i) has enough adhesive strength to hold the primary ceramic particles together to form the granules 16 with enough mechanical stability to survive limited handling (e.g., spreading the build material granules 16 into layers), and ii) is at least partially soluble in the primary solvent of the fusing agent such that the build granules 16 are softened by partial dissolution of the binder, or the build material fragments are converted into a slurry of the primary ceramic particles when the binder is fully dissolved (wherein the solvent dissolves the dissolvable binder such that reflow of the dissolvable binder occurs between particles of the sinterable powder; paragraph [0033]).  Monroe teaches heating to form the cured green body 44′ which results in the evaporation of most of the fluid from the green body 44 (paragraph [0080]).  Monroe teaches that the evaporated fluid may include the fusing agent components as well as the dissolved binder of the granules 16 (paragraph [0080]).  Monroe teaches that fluid evaporation may result in some densification, through capillary action, of the cured green body 44′ (wherein the dissolvable binder that reflowed is capable of being hardened to secure particles of the sinterable powder to one another forming a two-dimensional cross-section of; paragraph [0080]).  Monroe teaches that the extracted, cured green body can then undergo debinding and sintering to form the final 3D printed part/object (paragraph [0006]).  Regarding the limitations, e.g., a dissolvable binder, selectively deposit from a nozzle a pattern consisting of solvent, which are directed to a manner of operating disclosed printer system or material or article worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP §§ 2114 and 2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  
Regarding claim 44, Monroe teaches the printer system of claim 34 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the powdered build material, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive.  Regarding Monroe, Applicant argues that the independent claims have been amended to recite that the jetted pattern consists of solvent (remarks, page 6).  Applicant argues that these amendments render the previously repeated rationale for rejection moot (remarks, page 6).  Applicant further argues that claims 25-38 and 40-44 are believed allowable (remarks, page 6).  This is not found convincing because claims 34-38 and 40-44 are apparatus claims and amendments concerning the material worked upon are of no significance in determining patentability of the apparatus claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733